   Case 2:18-cv-00218-JNP Document 10 Filed 08/25/21 PageID.77 Page 1 of 2
                                                                 FILED
                                                          2021 AUG 25 AM 9:58
                                                                CLERK
                                                          U.S. DISTRICT COURT
                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH

 CLARA DIDERICKSEN,

                        Plaintiff,                   ORDER ADOPTING REPORT AND
                                                         RECOMMENDATION
         v.

 DALLAS EARNSHAW; UTAH STATE
 HOSPITAL, AND BEAR RIVER                             Case No. 2:18-cv-00218-JNP-DAO
 MENTAL HEALTH,
                                                      Judge Jill N. Parrish
                        Defendants.

       Magistrate Judge Daphne A. Oberg issued a Report and Recommendation that the court

dismiss plaintiff Clara Didericksen’s action without prejudice. Judge Oberg notified Didericksen

that a failure to file a timely objection to her recommendation could waive any objections to it. No

objection was filed within the allotted time.

       Because no party objected to the Report and Recommendation, any argument that it was in

error has been waived. See United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th

Cir. 1996). The court will decline to apply the waiver rule only if “the interests of justice so

dictate.” Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991). The court has reviewed the

Report and Recommendation and concludes it is not clearly erroneous. Thus, the court finds that

the interests of justice do not warrant deviation from the waiver rule and ADOPTS IN FULL the

Report and Recommendation.

       Accordingly, the court ORDERS as follows:

       1. The Report and Recommendation, ECF No. 8, is ADOPTED IN FULL.

       2. The court DISMISSES this action WITHOUT PREJUDICE.
Case 2:18-cv-00218-JNP Document 10 Filed 08/25/21 PageID.78 Page 2 of 2




   DATED August 25, 2021.

                                BY THE COURT:



                                ______________________________________
                                JILL N. PARRISH
                                United States District Judge




                                     2
